Per Curiam:

An actiipn was brought in the name of the state, on the relation of the county attorney of Wyandotte county, to enjoin the mayor and councilmen of the city of Kansas City, Kan., from enacting certain ordinances granting franchises to street-railway companies, in violation of chapter 199, Laws of 1895, which prohibits a city of the first class having a population of over 40,000 from granting a right to operate a street-railway along any street without having first obtained the consent of a majority of the per*780sons owning real estate fronting upon such street. The injunction was allowed, and the defendants have instituted this proceeding in error asking that the judgment be reversed for the reason that the statute referred to is unconstitutional upon various grounds; among others, that it attempts to confer corporate powers by a special act. The plaintiffs in error present a brief in which the validity of the act is discussed at length. The defendant in error does not attempt to argue the question so presented, but asks that the cause be dismissed for the reason that since it has been pending the property-owners referred to have given their consent and the ordinances have been passed in accordance therewith, leaving no real controversy to be determined.
The facts in this regard appear to be as claimed by defendant in error, and the proceeding in error will therefore be dismissed.